Case 2:18-cv-04772-JMV-JBC Document 135 Filed 07/09/21 Page 1 of 4 PageID: 7318



  CARELLA, BYRNE, CECCHI, OLSTEIN,                   KESSLER TOPAZ
  BRODY & AGNELLO, P.C.                              MELTZER & CHECK, LLP
  James E. Cecchi                                    Andrew L. Zivitz
  Donald A. Ecklund                                  Matthew L. Mustokoff
  5 Becker Farm Road                                 Joshua E. D’Ancona
  Roseland, NJ 07068                                 Margaret E. Mazzeo
  Telephone: (973) 994-1700                          Nathan A. Hasiuk
  Facsimile: (973) 994-1744                          280 King of Prussia Road
  jcecchi@carellabyrne.com                           Radnor, PA 19087
  decklund@carellabyrne.com                          Telephone: (610) 667-7706
                                                     Facsimile: (610) 667-7056
  SEEGER WEISS, LLP                                  azivitz@ktmc.com
  Christopher A. Seeger                              mmustokoff@ktmc.com
  55 Challenger Road                                 jdancona@ktmc.com
  6th Floor                                          mmazzeo@ktmc.com
  Ridgefield Park, NJ 07660                          nhasiuk@ktmc.com
  Telephone: (973) 639-9100
  cseeger@seegerweiss.com                            Lead Counsel for Lead Plaintiff and
                                                     the Class
  Co-Liaison Counsel for Lead Plaintiff and
  the Class                                          BERNSTEIN LITOWITZ
                                                       BERGER & GROSSMANN LLP
                                                     Salvatore J. Graziano
                                                     Adam H. Wierzbowski
                                                     Adam D. Hollander
                                                     Robert F. Kravetz (pro hac vice motion
                                                     forthcoming)
                                                     Benjamin W. Horowitz (pro hac vice
                                                     motion forthcoming)
                                                     1251 Avenue of the Americas
                                                     New York, NY 10020
                                                     Telephone: (212) 554-1400
                                                     Facsimile: (212) 554-1448
                                                     Salvatore@blbglaw.com
                                                     Adam@blbglaw.com
                                                     adam.hollander@blbglaw.com
                                                     robert.kravetz@blbglaw.com
                                                     will.horowitz@blbglaw.com

                                                     Additional Counsel for the Class

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

                                              Civil Action No. 18-cv-04772 (JMV) (JBC)

  IN RE CELGENE CORPORATION                   NOTICE OF LEAD PLAINTIFF’S
  SECURITIES LITIGATION                       MOTION FOR LEAVE TO AMEND
                                              THE SECOND AMENDED
                                              CONSOLIDATED CLASS ACTION
                                              COMPLAINT
Case 2:18-cv-04772-JMV-JBC Document 135 Filed 07/09/21 Page 2 of 4 PageID: 7319




 TO:    ALL PARTIES AND THEIR COUNSEL OF RECORD:

        PLEASE TAKE NOTICE that on July 9, 2021, the undersigned attorneys for Lead Plaintiff

 AMF Pensionsförsäkring AB (“Plaintiff”) will move before the Honorable John Michael Vazquez

 of the United States District Court, District of New Jersey, Martin Luther King Courthouse, 50

 Walnut Street, Newark, New Jersey 07101, for an order permitting Lead Plaintiff to amend the

 Second Amended Consolidated Class Action Complaint pursuant to Federal Rule of Civil

 Procedure 15(a) and file the Third Amended Consolidated Class Action Complaint, and for such

 other and further relief as the Court may deem just and proper;

        PLEASE TAKE FURTHER NOTICE that a Memorandum of Law, and a declaration of

 James E. Cecchi, attaching the Proposed Third Amended Consolidated Class Action Complaint as

 Exhibit 1 and a redline comparison against the Second Amended Consolidated Class Action

 Complaint as Exhibit 2, are filed herewith;

        PLEASE TAKE FURTHER NOTICE that on Thursday, July 8, 2021, Plaintiff requested

 Defendants’ consent to this Motion. On July 9, 2021, Defendants indicated that they do not

 consent to this Motion.

 Dated: July 9, 2021                                   Respectfully Submitted,

 /s/ James E. Cecchi                                   Andrew L. Zivitz
 James E. Cecchi                                       Matthew L. Mustokoff
 Donald A. Ecklund                                     Joshua E. D’Ancona
 CARELLA, BYRNE, CECCHI, OLSTEIN,                      Margaret E. Mazzeo
   BRODY & AGNELLO, P.C.                               Nathan A. Hasiuk
 5 Becker Farm Road                                    KESSLER TOPAZ
 Roseland, NJ 07068                                     MELTZER & CHECK, LLP
 Telephone: (973) 994-1700                             280 King of Prussia Road
 Facsimile: (973) 994-1744                             Radnor, PA 19087
 jcecchi@carellabyrne.com                              Telephone: (610) 667-7706
 decklund@carellabyrne.com                             Facsimile: (610) 667-7056
                                                       azivitz@ktmc.com
 Christopher A. Seeger                                 mmustokoff@ktmc.com
 SEEGER WEISS, LLP                                     jdancona@ktmc.com
Case 2:18-cv-04772-JMV-JBC Document 135 Filed 07/09/21 Page 3 of 4 PageID: 7320




 55 Challenger Road                         mmazzeo@ktmc.com
 6th Floor                                  nhasiuk@ktmc.com
 Ridgefield Park, NJ 07660
 Telephone: (973) 639-9100                  Lead Counsel for Lead Plaintiff
 cseeger@seegerweiss.com                    and the Class

 Co-Liaison Counsel for Lead Plaintiff
 and the Class
                                            Salvatore J. Graziano
                                            Adam H. Wierzbowski
                                            Adam D. Hollander
                                            Robert F. Kravetz (pro hac vice motion
                                            forthcoming)
                                            Benjamin W. Horowitz (pro hac vice motion
                                            forthcoming)
                                            BERNSTEIN LITOWITZ
                                              BERGER & GROSSMANN LLP
                                            1251 Avenue of the Americas
                                            New York, NY 10020
                                            Telephone: (212) 554-1400
                                            Facsimile: (212) 554-1448
                                            Salvatore@blbglaw.com
                                            Adam@blbglaw.com
                                            adam.hollander@blbglaw.com
                                            robert.kravetz@blbglaw.com
                                            will.horowitz@blbglaw.com

                                            Additional Counsel for the Class
Case 2:18-cv-04772-JMV-JBC Document 135 Filed 07/09/21 Page 4 of 4 PageID: 7321




                                 CERTIFICATE OF SERVICE
        I, James E. Cecchi, hereby certify that on July 9, 2021, I caused a true and correct copy of

 the foregoing Notice of Lead Plaintiff’s Motion for Leave to Amend the Second Amended

 Consolidated Class Action Complaint to be filed electronically with the Clerk of the Court using

 the ECF system. Notice of this filing will be sent to counsel of record by operation of the Court’s

 electronic filing system. I declare under penalty of perjury that the foregoing is true and correct

 to the best of my knowledge.

  Dated: July 9, 2021                              CARELLA, BYRNE, CECCHI,
                                                   OLSTEIN, BRODY & AGNELLO, P.C.

                                                   /s/ James E. Cecchi
                                                   James E. Cecchi
